Case 2:20-cv-00014-JPJ-PMS Document 73-2 Filed 09/16/21 Page 1 of 10 Pageid#: 453


                                                                                   B
                         PRACTICES AND PROCEDURES

                                Judge James P. Jones

        The court’s Local Rules should always be reviewed, in addition to the
  following practices and procedures.

  I. COMMUNICATIONS WITH CHAMBERS

       Judge Jones’ chambers’ mailing and delivery address is 104 Federal Building
  & United States Courthouse, 180 West Main Street, Abingdon, VA 24210.

          Judge Jones’ judicial assistant is Sharon Callahan, 276/628-4080, email
  sharonc@vawd.uscourts.gov, fax 276/628-4597.          His schedulers are Lottie
  Lunsford, 276/628-5116, email lottiel@vawd.uscourts.gov, fax 276/628-1028
  (cases ending with an even terminal digit) and Felicia Clark 276/628-5116, email
  feliciac@vawd.uscourts.gov, fax 276/628-1028 (cases ending with an odd terminal
  digit).

        To inquire about scheduling, counsel should contact Ms. Lunsford or Ms.
  Clark. Other inquiries should be directed to Ms. Callahan.

        Proposed orders submitted for entry may be sent to Judge Jones by email
  attachment to jamesj@vawd.uscourts.gov, with a copy to opposing counsel.
  Proposed orders should be in word processing format and not .pdf.

  II. CRIMINAL CASES

  Scheduling

         At the initial appearance and arraignment before the magistrate judge, a trial
  date within the time allowed by the Speedy Trial Act is normally set. A final
  pretrial conference date will also be scheduled before the magistrate judge, to be
  held approximately 10 days prior to trial. In most cases, pretrial motions must be
  filed prior to the final pretrial conference. All non-dispositive motions, including
  motions for continuances, are normally referred to the magistrate judge for
  disposition.

        Counsel is expected to report to the court no later than the final pretrial
  conference whether the case will be resolved by a guilty plea. If so, a plea hearing
Case 2:20-cv-00014-JPJ-PMS Document 73-2 Filed 09/16/21 Page 2 of 10 Pageid#: 454




  under Fed. R. Crim. P. 11 will be promptly scheduled. Judge Jones has a standard
  guilty plea colloquy, which defense counsel is encouraged to review with the
  defendant prior to the plea hearing. Counsel should also review the provisions of
  the Bail Reform Act requiring detention pending sentencing for defendants who
  have pleaded guilty to an offense under the Controlled Substances Act for which
  there is a maximum term of imprisonment of 10 years or more. See 18 U.S.C. §
  3143(a)(2).

        A sentencing hearing will normally be scheduled approximately 70 days
  following the guilty plea.

  Motions to Suppress

        Motions to suppress may be heard by Judge Jones or may be referred to the
  magistrate judge for report and recommendation. Prior to any hearing on a motion
  to suppress, counsel for the defendant should file a brief setting forth the legal and
  factual basis for the motion.

  Presence of Defendant

         The defendant has a right to be present at all stages of the proceedings and
  there will be no hearings or conferences without the defendant’s presence, unless the
  defendant knowingly waives such presence in person prior thereto. Counsel is
  responsible for assuring that no proceeding begins without the defendant being
  present.

  Jury Selection
          The jury is selected immediately prior to trial using the “struck jury” method
  and all members of the jury venire called for the trial — usually about forty persons
  — are normally subjected to voir dire. A list of the jurors to be called for the case is
  sent to counsel by the clerk approximately one week prior to trial. Potential jurors
  will be seated in alphabetical order in the jury box and in the first rows of the
  courtroom.

        The attorneys are permitted to conduct voir dire after preliminary questions
  from the Judge. The Judge’s voir dire will solicit any requests from jurors to be
  excused from jury duty on the ground of hardship, and the Judge will determine such
  requests before turning voir dire over to the attorneys. Counsel should keep in
                                            −2−
Case 2:20-cv-00014-JPJ-PMS Document 73-2 Filed 09/16/21 Page 3 of 10 Pageid#: 455




  mind that the purpose of voir dire is “to allow for the impaneling of a fair and
  impartial jury through questions which permit the intelligent exercise of challenges
  by counsel.” United States v. Brown, 799 F.2d 134, 135 (4th Cir. 1986).
  Following voir dire, any party having any challenge for cause should make known to
  the court that a matter outside of the presence of the jury is to be taken up, in which
  case the jury panel will be excused and the challenges determined.

         The final jury must be 12 persons. The criminal rules require that in
  non-capital felony cases the government receive at least six peremptory challenges
  (challenges for which no cause need be shown) and the defendant at least ten
  peremptory challenges. Fed. R. Crim. P. 24(b)(2). Where there is more than one
  defendant, the defendants share the peremptory challenges.

         When two alternates are used (which is the usual situation), the rules require
  that each side receive an additional peremptory challenge. Fed. R. Crim. P.
  24(c)(4)(A).

         In the usual case, the parties will use their peremptory challenges by
  alternately striking names from the entire panel, using a single jury list. Depending
  on how many jury panel members are left, the Judge will grant additional
  peremptory challenges to both sides, keeping in mind the ratio set forth in the rules.

         On some occasions, the “blind strike” method may be used, by which the
  strikes are made simultaneously by the parties on two lists, rather than alternately on
  one list. In this situation, the government is given 7 strikes and the defendants 11
  strikes. The first 12 persons on the list not struck are the jurors and the next two
  persons on the list not struck are the alternates.

        In misdemeanor cases, each side is entitled to only three strikes. Fed. R.
  Crim. P. 24(b)(3).

         It will be assumed that the parties have no objection to the method of jury
  selection, unless such objection is made before jury selection begins. See United
  States v. Love, 134 F.3d 595, 600-603 (4th Cir. 1998).

        Counsel is reminded that the Fourth Circuit has ruled that “reasonable doubt”
  should not be defined and counsel will not be permitted to advise the jury of any


                                           −3−
Case 2:20-cv-00014-JPJ-PMS Document 73-2 Filed 09/16/21 Page 4 of 10 Pageid#: 456




  such definition in voir dire, opening statements or argument. See United States v.
  Adkins, 937 F.2d 947, 950 (4th Cir. 1991).

        After the jury is sworn, preliminary instructions are given by the Judge.
  Jurors are told that they will be permitted to take notes. Juror questioning is not
  permitted.

        Counsel must limit opening statements to summarize the facts that counsel
  expects the evidence to show. In most cases, an opening statement should not take
  more than ten or fifteen minutes.

  Presentation of Evidence
        Counsel should familiarize themselves with the evidence display system in
  use in the courtroom prior to trial. If counsel desires instruction in this regard,
  please contact the Clerk’s Office.

          Questions to witnesses and argument to the court must be made from the
  lectern. Counsel may approach the witness to hand the witness a document or
  exhibit without permission of the Judge, but must promptly return to the lectern.
  Exhibits remain in the custody of the courtroom deputy clerk and should be returned
  to the deputy promptly after use by a witness or the jury.

        All objections and other remarks to the court must be made while standing.
  Objections must be succinct, without argument or other comment. If argument is
  needed, the Judge will so indicate.

        Side bar or bench conferences are not used by Judge Jones and argument
  outside of the presence of the jury will normally take place only during regular
  recesses or before or after court sessions. Accordingly, counsel should anticipate
  any evidentiary questions or disputes and bring them to the attention of the Judge
  ahead of time.

        Normally witnesses will be ordered excluded from the courtroom so that they
  cannot hear the testimony of other witnesses. This order means that no excluded
  witness should be advised by anyone, of the testimony of any other witness who has
  already testified. Witnesses should be released from further attendance as soon as
  they are no longer needed. After testifying, a witness is deemed released by
  consent unless counsel or the court indicates that the witness should not be so
                                         −4−
Case 2:20-cv-00014-JPJ-PMS Document 73-2 Filed 09/16/21 Page 5 of 10 Pageid#: 457




  released. The witness should not be released if there is any likelihood that the
  witness may be later called to testify by any party.

  Multiple Defendant Cross Examination
         When there are multiple defendants, counsel are responsible for coordination
  of cross-examination. The Judge will not permit repetitive cross-examination.

  Trial Schedule
         Normally, trials begin promptly at 9:00 a.m. and end at approximately 4:00
  p.m. each day, with an hour lunch break at noon and fifteen minute breaks in
  mid-morning and mid-afternoon. Matters to be taken up outside of the presence of
  the jury should be scheduled before or after the trial day or during the recesses. If
  there are such matters to be taken up, a request should be made to the clerk or the
  bailiff, and notice given to opposing counsel.

  Jury Instructions
        Judge Jones has standard preliminary criminal jury instructions, as well as
  standard final criminal jury instructions, and will normally supply counsel with a
  written copy of a proposed jury charge in the case prior to the charge conference.
  Counsel should be prepared to submit any other proposed jury instructions desired.

  Submission to Jury

        Prior to closing argument the Judge will conduct a charge conference at which
  objections to the proposed charge may be made. The charge is given after closing
  argument, and before the jury begins deliberations, counsel will be given another
  opportunity to make any objections to the charge on the record. In most cases, the
  Judge will send with the jury a written copy of his charge for the jury’s reference
  during deliberations. The jury will be instructed that during deliberations it may
  request any or all of the exhibits.

        Closing argument is normally limited to thirty minutes per side.

        During jury deliberations, counsel will be expected to remain in the
  courthouse, unless excused by the Judge. Following the case, counsel may not
  discuss the case with jurors, without leave of court.


                                          −5−
Case 2:20-cv-00014-JPJ-PMS Document 73-2 Filed 09/16/21 Page 6 of 10 Pageid#: 458




  III. CIVIL CASES

  Scheduling

        As soon as a case has matured, a scheduling conference will normally be held,
  often by conference call with Judge Jones or the Magistrate Judge. Thereafter, a
  standard jury scheduling order will be entered, fixing the trial date and setting
  deadlines. If no jury has been demanded, a proposed standard non-jury scheduling
  order will be entered, fixing the date for a bench trial. Unless objection is made
  within 7 days, the proposed order will constitute the scheduling order in the case,
  and may not be changed without permission of the court.

         The scheduling order will set forth the procedure for responding to motions.
  Motion hearings will be on the record in the courtroom. On occasion, Judge Jones
  will schedule hearings on the record by telephone conference.

        The scheduling order will normally refer all discovery disputes to the
  magistrate judge for resolution. The chambers of the magistrate judge should be
  contacted in order to schedule hearings on discovery disputes.

  ERISA Cases

        Judge Jones has a standard ERISA scheduling order which normally will be
  entered after an ERISA case matures.

  Pretrial Motions

        Pretrial motions, including motions in limine, must be filed and scheduled for
  hearing or argument in advance of trial. Even if the scheduling order applicable to
  the case does not contain a deadline for such motions, it is understood that such
  motions will not ordinarily be received during trial.

  Jury Selection

         The jury will normally consist of twelve persons, but may contain less. See
  Fed. R. Civ. P. 48 (jury must be not fewer than 6 nor more than 12). The jury is
  selected immediately prior to trial using the “struck jury” method and all members
  of the jury venire called for the trial — usually about twenty persons — are

                                          −6−
Case 2:20-cv-00014-JPJ-PMS Document 73-2 Filed 09/16/21 Page 7 of 10 Pageid#: 459




  subjected to voir dire. A list of the jurors to be called for the case is sent to counsel
  by the clerk approximately one week prior to trial. Potential jurors will be seated in
  alphabetical order.

         The attorneys are permitted to conduct voir dire after preliminary questions
  from the Judge. The Judge’s voir dire will solicit any requests from jurors to be
  excused from jury duty on the ground of hardship, and the Judge will determine such
  requests before turning voir dire over to the attorneys. Attorneys’ voir dire is
  expected to be limited to relevant questions and not consist of disguised argument on
  the merits of the case. Following voir dire, any party having any challenge for
  cause should make known to the court that a matter outside of the presence of the
  jury is to be taken up, in which case the jury panel will be excused and the challenges
  determined.

         Thereafter, the parties will take alternate written strikes on a single jury list, in
  a number depending on the remaining members of the panel, in order to reduce the
  jury to the proper number. In the normal case, no alternates will be used.

           In the usual case, jury selection is expected to take no more than one or two
  hours.

         After the jury is sworn, preliminary instructions are given by the Judge.
  Jurors are told that they will be permitted to take notes. Questions by the jurors are
  not permitted.

  Opening Statements

         Opening statements must summarize objectively the key facts, without
  argument. In most cases, an opening statement should not exceed ten or fifteen
  minutes. If there may be a dispute as to admissibility of any evidence or exhibit,
  omit it from the opening statement or advise opposing counsel of your intent to refer
  to such evidence or exhibit, so that opposing counsel may seek a ruling from the
  court.




                                              −7−
Case 2:20-cv-00014-JPJ-PMS Document 73-2 Filed 09/16/21 Page 8 of 10 Pageid#: 460




  Presentation of Evidence

        Counsel should familiarize themselves with the evidence display system in
  use in the courtroom prior to trial. If counsel desires instruction in this regard,
  please contact the Clerk’s Office.

        It will be assumed that all exhibits have been previously disclosed and that
  there is no objection to an exhibit unless promptly made. Exhibits should be
  pre-marked by counsel in order to speed introduction. Counsel should provide a list
  of witnesses and exhibits to the court reporter and courtroom deputy clerk in order to
  reduce delay. Counsel should provide an extra copy of each exhibit for the Judge.

         Questions to witnesses and argument to the court must be made from the
  lectern. Counsel may approach the witness without leave of court to hand the
  witness a document or exhibit, but must promptly return to the lectern.

        Requests for exclusion of witnesses should be made before opening
  statements. Although the rule does not prevent talking with excluded witnesses
  during recesses about their expected testimony, counsel must not disclose courtroom
  testimony given by other witnesses or permit other witnesses to disclose their
  testimony.

         Witnesses should be released from further attendance as soon as they are no
  longer needed. After testifying, a witness is deemed released unless counsel or the
  court promptly indicates that the witness is not so excused.

         Cooperative witnesses not immediately needed may be placed “on call” but
  counsel remains responsible for having sufficiently available witnesses so that the
  trial may proceed without early adjournments or lengthy recesses. Plaintiff’s
  counsel should keep defense counsel advised of the progress of the plaintiff’s case
  so that the defense may be ready to proceed promptly following the conclusion of
  the plaintiff’s case in chief.

        Exhibits are in the custody of the courtroom deputy clerk and must be
  returned to the clerk once examination is completed.




                                           −8−
Case 2:20-cv-00014-JPJ-PMS Document 73-2 Filed 09/16/21 Page 9 of 10 Pageid#: 461




  Objections
        All objections and other remarks to the court must be made while standing.
  Objections must be succinct, without argument or other comment. If argument is
  needed, Judge Jones will so indicate.

        Side bar or bench conferences are not used by Judge Jones and argument
  outside of the presence of the jury will normally take place only during regular
  recesses or before or after court sessions. Accordingly, counsel should anticipate
  any evidentiary questions or disputes and bring them to the attention of the Judge
  ahead of time.

  Multiple Party Cross Examination
        When there are multiple parties, counsel are responsible for coordination of
  cross-examination. Judge Jones will not permit repetitive cross-examination.

  Scheduling
         Normally, trials begin promptly at 9:00 a.m. and end at approximately 4:00
  p.m. each day, with an hour lunch break at noon and fifteen minute breaks in
  mid-morning and mid-afternoon. Matters to be taken up outside of the presence of
  the jury should be scheduled before or after the trial day or during the recesses. If
  there are such matters to be taken up, a request should be made to the courtroom
  deputy clerk or the bailiff, and notice given to opposing counsel.

  Closing Argument

       Closing arguments are normally limited to thirty minutes per side, unless
  unusual circumstances exist, and leave of court has been obtained.

  Jury Instructions
         Judge Jones has standard preliminary civil jury instructions, as well as
  standard final civil jury instructions. Counsel is responsible for submitting any
  other instructions desired. Such instructions must be filed and also submitted to the
  Judge by email in word processing form. The scheduling order will set forth the
  deadline for filing instructions.



                                          −9−
Case 2:20-cv-00014-JPJ-PMS Document 73-2 Filed 09/16/21 Page 10 of 10 Pageid#: 462




   Submission to Jury
         Prior to closing argument the Judge will conduct a charge conference and
   advise counsel of the substance of the jury charge. The charge is given after closing
   argument, and before the jury begins deliberations. Counsel will be given an
   opportunity to make any objections to the charge on the record. In most cases, the
   Judge will send with the jury a written copy of his charge for the jury’s reference
   during deliberations. The jury will be instructed that during deliberations it may
   request any or all of the exhibits.

         During jury deliberations, counsel will be expected to remain in the
   courthouse, unless excused by the Judge. Following the case, counsel may not
   discuss the case with jurors, without leave of court.

         If the court is advised that a case has been settled, the case will be immediately
   dismissed from the docket and if no agreed final order or judgment is thereafter
   submitted within 60 days, or if no party files a motion to reopen within such time, the
   case shall, without further order, stand dismissed with prejudice.

   Mediation

          At the request of any party, Judge Jones will refer a case to the magistrate
   judge for mediation. A request for mediation may be made on a confidential ex
   parte basis.




                                            −10−
